CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of FIMCO Select Fund and to the use of our reports dated January 28, 2008 on the financial statements and financial highlights of FIMCO Select Fund, a series of Professionally Managed Portfolios.Such financial statements and financial highlights appear in the 2007 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 26, 2008
